785 N.W.2d 150 (2010)
DAIMLER CHRYSLER SERVICES OF NORTH AMERICA, LLC a/k/a/ Daimlerchrysler Services North America, LLC, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Docket No. 140677. COA No. 288347.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the January 21, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.